Citation Nr: 1706322	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for left ankle arthritis.

2. Entitlement to service connection for right ankle arthritis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Veteran appeared at a November 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran's most recent VA examination occurred in June 2011, with an addendum opinion written in August 2011.  However the Board finds this examination and addendum to be inadequate due to inconsistent statements.  The August 2011 examiner opined that it is possible that the Veteran's right ankle could be due to the parachute jumps he performed during his military service, but the examiner would have to resort to mere speculation to say for certain as there is no medical evidence to support the conclusion.  However, the examiner then stated that the Veteran's right ankle disability is less likely as not caused by or the result of his military service.  It is therefore unclear whether or not the examiner can or cannot opine on the etiology of the Veteran's right ankle disability without resorting to speculation.  Thereby, on remand a new examination is necessary.

It is noted that the August 2011 examiner stated that the Veteran's left ankle arthritis is at least as likely as not caused by his right ankle arthritis.  Therefore, if the examiner finds that the Veteran's right ankle arthritis is a result of his military service, the RO should adjudicate the Veteran's entitlement to service connection for left ankle arthritis as secondary to his right ankle arthritis.  Since the Veteran's right ankle arthritis claim is being remanded for a new VA examination, the left ankle arthritis claim is subsequently remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (Finding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA examiner who conducted the August 2011 VA examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion.

After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's right ankle arthritis began in service, was caused by service, or is otherwise related to the Veteran's military service?

A complete rationale should be provided for all opinions given.  The examiner should specifically review the service treatment records, the Veteran's September 2014 statement regarding a specific jump in 1962 when he became trapped in a tree and had to cut himself loose and subsequently fell hard on his right ankle, and the testimony contained in the hearing transcript dated November 30, 2016.  The medical professional is informed that he or she cannot rely solely on the absence of evidence in the Veteran's service treatment records as a basis for a negative medical opinion.

For purposes of this opinion, the examiner should assume the Veteran is a credible historian.

A new examination of the Veteran is only required if the medical professional providing the opinion finds one is necessary.

3. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


